UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-6152



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

SYLVESTER CLIFFORD PHILLIPS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, District
Judge. (CR-93-6, CA-95-278-1)


Submitted:   March 5, 1996                 Decided:   March 28, 1996


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Sylvester Clifford Phillips, Appellant Pro Se. John Castle Parr,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. United States v. Phillips,
Nos. CR-93-6; CA-95-278-1 (S.D.W. Va. Jan 12, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2